ACCEPTED
                                                                                                           01-14-01026-CV
                                                                                            FIRST 6/3/2015
                                                                                                     COURT5:23:09    PM
                                                                                                              OF APPEALS
                                                                            Chris Daniel - District Clerk Harris County
                                                                                                        HOUSTON,     TEXAS
                                                                                               Envelope    No. 5536824
                                                                                                       6/5/2015  5:36:55 PM
                                                                                               By:CHRISTOPHER
                                                                                                    Phyllis Washington
                                                                                                                     PRINE
                                                                                           Filed: 6/3/2015 5:23:09 PMCLERK

                                     CAUSE NO. 2009-04966

MARC JAN LEVESCONTE                            §              IN THE DISTRICT COURT OF
                                               §
                       Plaintiff,              §
                                               §
v.                                             §
                                               §              HARRIS COUNTY, TEXAS
ENSIGN SERVICES, L.L.C.                        §                                          FILED IN
                                                                                     st
(f/k/a FE SERVICES, L.L.C.),                   §                                    1 COURT OF APPEALS
d/b/a FOXXE ENERGY SERVICES, L.L.C.,           §                                        HOUSTON, TX
                                                                                               6-5-15
FE SERVICES HOLDINGS, INC., and                §                                    CHRISTOPHER A. PRINE,
JAMES STEWART                                  §                                           CLERK
                                               §
                       Defendants.             §                  333rd JUDICIAL DISTRICT


      DEFENDANTS’ SUPPLEMENTAL REQUEST FOR CLERK’S RECORD AND
                  REQUEST FOR EXPEDITED SUBMISSION

         Defendants Ensign Services, L.L.C. (f/k/a FE Services, L.L.C.), FE Services Holdings,

Inc., and James Stewart (collectively, “Defendants”) file this Supplemental Request for Clerk’s

Record and Request for Expedited Submission and respectfully request the record be

supplemented as follows:

         On January 1, 2015, Defendants requested that copies of Clerk’s record, as required

under Texas Rule of Appellate Procedure 34.5(a), be provided to the First Court of Appeals

(“Appellate Court”) by January 27, 2015. See Exhibit A. On or about March 12, 2015, the

District Court submitted the record to the Appellate Court. See Exhibit B. On June 2, 2015,

Defendants’ counsel discovered that the Clerk’s record is incomplete. Defendants’ current

deadline to submit their appellate brief is June 12, 2015, or nine days from the filing of this

request. Because the deadline is quickly approaching, Defendants now respectfully request that

the following documents be supplemented on an expedited basis:




20035648v.1
  Image                             Document                                  Date       Pgs
   No.
62536521      Judgment (Signed) for Plaintiff on Jury Verdict          9/29/2014     4
              Order Signed Awarding Attorney Fees


53478549      Signed Charge of the Court                               9/25/2012     18


                                                    Respectfully submitted,


                                                    SEYFARTH SHAW LLP

                                                    /s/ Emma C. Mata
                                                    Emma C. Mata
                                                    State Bar No. 24029470
                                                    700 Milam, Suite 1400
                                                    Houston, Texas 77002
                                                    Telephone: (713) 225-2300
                                                    Telecopier: (713) 225-2340
                                                    emata@seyfarth.com

                                                    WRIGHT & CLOSE LLP

                                                    Wanda McKee Fowler
                                                    State Bar No. 13698700
                                                    Three Riverway, Suite 600
                                                    Houston, Texas 77056
                                                    (713) 572-4321
                                                    (713) 572-4320 (Fax)
                                                    fowler@wrightclose.com




                                                2
20035648v.1
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of June, 2015, a true and correct copy of the
foregoing instrument was properly forwarded to counsel of record for Plaintiff in accordance
with the Texas Rules of Civil Procedure, as follows:

          Lloyd E. Kelley                        First Court of Appeals Clerk
          THE KELLEY LAW FIRM                    First Court of Appeals
          2726 Bissonnet, Ste. 240 PMB 12        301 Fannin Street
          Houston, Texas 77005                   Houston, Texas 77002
          (281) 652-5973 - fax
          Attorney for Plaintiff


                                                 /s/ Emma C. Mata
                                                 Emma C. Mata




                                             3
20035648v.1
Exhibit A
                                                                                                                            1/7/2015 9:47:41 AM
                                                                                                      Chris Daniel - District Clerk Harris County
                                                                                                                          Envelope No. 3675785
                                                                                                                               By: Kenya Kossie
                                                                                                                     Filed: 1/7/2015 9:47:41 AM

                                               CAUSE NO. 2009-04966

MARC JAN LEVESCONTE                                            §                     IN THE DISTRICT COURT OF
                                                               §
                             Plaintiff,                        §
                                                               §
v.                                                             §
                                                               §                    HARRIS COUNTY, TEXAS
ENSIGN SERVICES, L.L.C.                                        §
(f/k/a FE SERVICES, L.L.C.),                                   §
d/b/a FOXXE ENERGY SERVICES, L.L.C.,                           §
FE SERVICES HOLDINGS, INC., and                                §
JAMES STEWART                                                  §
                                                               §
                             Defendants.                       §                          333rd JUDICIAL DISTRICT


                         DEFENDANTS’ REQUEST FOR CLERK’S RECORD

         On December 23, 2014, Defendants Ensign Services, L.L.C. (f/k/a FE Services, L.L.C.),1

FE Services Holdings, Inc., and James Stewart (collectively, “Defendants”) filed a Notice of

Appeal pursuant to Texas Rule of Appellate Procedure 25.1.                                   On December 31, 2014,

Defendants received notice from the First Court of Appeals that the clerk’s record is due to be

filed with the First Court of Appeals on or before January 27, 2015. Defendants request that in

addition to those items required by Texas Rule of Appellate Procedure 34.5(a)(1)–(11), the

following documents be included in the Clerk’s record:

     Image                                     Document                                               Date               Pgs
    Number
63589800         SUPERSEADAS BOND                                                               12/19/2014                 6




1
  Defendants object to the trial court’s naming, in the Final Judgment and case style, of Ensign Services, L.L.C. as “f/k/a FE
Services, LLC” “d/b/a Foxxe Energy Services, LLC,” as both legally and factually erroneous. Without waiving any arguments
concerning these or other errors, this Notice of Appeal is also brought on behalf of both Ensign Services, L.L.C. and FE Services
L.L.C. to the extent that either entity is a Defendant named in the Final Judgment or the underlying Jury Verdict.




18784228v.1
 Image                                 Document                           Date     Pgs
Number
63455747      Plaintiff’s Response To Defendants’ Motion For New      12/10/2014   27
              Trial And Post-Judgment Motion To Disregard Certain
              Jury Findings And To Vacate Award Of Award Of
              Attorney’s Fees And Plaintiff’s Request For Nunc Pro
              Tunc Or In Alternative Request To Reconsider
3455748       Tab 1                                                   12/10/2014   20
3455749       Tab 2                                                   12/10/2014    5
3455750       Tab 3                                                   12/10/2014   132
3455751       Tab 4                                                   12/10/2014   141
3455752       Tab 5                                                   12/10/2014    3
3455753       Tab 6                                                   12/10/2014   212
63455754      Tab 7                                                   12/10/2014   343
63289893      Notice of Oral Hearing                                  11/24/2014    2
62976643      Defendants Motion for New Trial                         10/29/2014   96
              Defendants Motion for New Trial                         10/29/2014
62976645      Exhibit A - Timeline                                    10/29/2014    1
62976646      Exhibit B - Stockholders Agreement                      10/29/2014   19
62976648      Exhibit C - Plaintiffs Responses and Objections to      10/29/2014   12
62976649      Exhibit D - Jury Panel List                             10/29/2014   12
62976651      Exhibit E - Affidavit of Emma C. Mata                   10/29/2014    2
62976653      Proposed Order Granting Defendants Motion for New       10/29/2014    2
              Trial
62976808      Defendants’ Post-Judgment Motion to Disregard Certain   10/29/2014   71
              Jury Findings and to Vacate Award of Attorneys’ Fees
62976809      Exhibit A                                               10/29/2014    1
62976810      Exhibit B                                               10/29/2014    5
62976811      Exhibit C                                               10/29/2014   19
62976812      Exhibit D                                               10/29/2014   12
62976813      Exhibit E                                               10/29/2014   51
62976814      Proposed final judgment                                 10/29/2014    3
60914962      Defendant’s Brief Letter                                05/22/2014    4
60914963      Defendant’s Timeline                                    05/22/2014    1

                                                  2
18784228v.1
 Image                                Document                            Date     Pgs
Number
60871318      Defendants’ Objection And Motion To Strike              05/20/2014    3
60871319      Exhibit A                                               05/20/2014    1
60871320      Exhibit B                                               05/20/2014    2
60871322      Proposed Order                                          05/20/2014    1
54523161      Plaintiff Marc Jan LeVesconte’s Supplemental Response   01/24/2013   11
              to Defendants’ Renewed Objection to Entry of Judgment
              and Motions to Disregard Jury Answers and to Enter
              Additional Findings
54523166      Exhibit O to Plaintiff Marc Jan LeVesconte’s            01/24/2013   137
              Supplemental Response to Defendants’ Renewed
              Objection to Entry of Judgment and Motions to
              Disregard Jury Answers and to Enter Additional
              Findings
54523167      Exhibit P-Z to Plaintiff Marc Jan LeVesconte’s          01/24/2013   99
              Supplemental Response to Defendants’ Renewed
              Objection to Entry of Judgment and Motions to
              Disregard Jury Answers and to Enter Additional
              Findings
54523162      Exhibit-Timeline of Events                              01/24/2013    1
54523165      Exhibits A-N to Plaintiff Marc Jan LeVesconte’s         01/24/2013   94
              Supplemental Response to Defendants’ Renewed
              Objection to Entry of Judgment and Motions to
              Disregard Jury Answers and to Enter Additional
              Findings
54526787      Defendant’s Reply to Plaintiff’s Response to Renewed    01/24/2013   40
              Objection to Entry of Judgment and Motions to
              Disregard Jury Answers and to Enter Additional
              Findings
54526804      12-13-12 Draft Hearing Excerpts                         01/24/2013   32
54526807      Demonstrative 8                                         01/24/2013    1
54526789      Exhibit A                                               01/24/2013    5
54526792      Exhibit B                                               01/24/2013   19
54526795      Exhibit C                                               01/24/2013   12
54526805      Plaintiff’s Exhibits (Exhibits 16, 23, 144, 153)        01/24/2013    8
54526803      Reporters Record (Closing Argument of Counsel) - 9-25- 01/24/2013     7
              2012

                                                  3
18784228v.1
 Image                              Document                             Date     Pgs
Number
54526802      Reporters Record (Direct Verdict) - Trial Excepts      01/24/2013    9
              9-19-12
54526799      Reporters Record - Trial Excepts 9-19-12               01/24/2013   32
54526800      Reporters Record - Trial Excepts 9-20-12               01/24/2013   13
              Reporters Record - Trial Excepts 9-24-12               01/24/2013    8
54526801
54526797      Reporters Record Trail Excerpts 9-18-12                01/24/2013   25
54158312      Plaintiff Marc Jan LeVesconte’s Response to            12/10/2012   17
              Defendants’ Renewed Objection to Entry of Judgment
              and Motions to Disregard Jury Answers and to Enter
              Additional Findings
54167313      Exhibit A                                              12/10/2012   13
54167315      Exhibit B                                              12/10/2012   37
54167318      Exhibit C                                              12/10/2012   16
54167319      Exhibit D                                              12/10/2012    7
54167320      Exhibit E                                              12/10/2012   20
54167321      Exhibit F                                              12/10/2012    5
54167322      Exhibit G                                              12/10/2012   19
54167323      Exhibit H                                              12/10/2012    2
54158314      Plaintiff’s Proposed Final Judgment                    12/10/2012    4
54083431      Letter Brief to Judge Halbach re Defendants’ Renewed   12/03/2012    2
              Objection to Entry of Judgment
54091890      ORDER SIGNED DENYING ATTORNEY FEES                     12/03/2012    1
54075266      Defendants’ Renewed Objection To Entry of Judgment     11/30/2012   44
              and Motions to Disregard Jury Answers and To Enter
              Additional Findings
54084343      Defendants Trial Exhibit 1                             11/30/2012   13
54084344      Defendants Trial Exhibit 144                           11/30/2012    5
54084345      Defendants Trial Exhibit 153                           11/30/2012    3
54084336      September 18, 2012 trial testimony excerpts            11/30/2012   15
54084337      September 19, 2012 trial testimony excerpts            11/30/2012   27
54084338      September 20, 2012 trial testimony excerpts            11/30/2012    7


                                                4
18784228v.1
 Image                               Document                                 Date     Pgs
Number
54084339      September 24, 2012 Trial Testimony Excerpts                 11/30/2012    5
54084342      September 25, 2012 Closing Arguments Excerpts               11/30/2012    2
54084340      September 25, 2012 Directed Verdict Motions Excerpts        11/30/2012    6
54084341      September 25, 2012 Formal Charge Conference Excerpts        11/30/2012    4
54011009      Proposed Order Granting Defendants’ Motion to Strike        11/26/2012    1
              LeVesconte’s Application for Appellate Fees
54010921      Letter to Judge Halbach                                     11/26/2012    2
53982082      LeVesconte’s Response to Defendants newly filed             11/20/2012    4
              objections and Motion to Disregard the Jury Answers
53968229      Defendants’ Objection to Entry of Judgment and Motion       11/16/2012   19
              to Disregard Jury Answers
53804155      Plaintiff’s Objection and Response to Defendants’           10/31/2012   29
              Motion to Strike and Objection to Plaintiff’s Application
              for Attorneys’ Fees
53747796      Plaintiffs Proposed Final Judgment                          10/25/2012    9
53632858      Defendants’ Motion to Strike and Objections to              10/12/2012    5
              LeVesconte’ s Application for Appellate Fees
53632859      Exhibit A                                                   10/12/2012    5
53609873      LeVesconte’s Application for Appellate Fees                 10/10/2012    2
53609875      Affidavit                                                   10/10/2012    2
53609874      Proposed Order                                              10/10/2012    2
53582789      Defendants’ Response, Objections, and Evidence in           10/08/2012   21
              Opposition to LeVesconte’ s Application for Attorney’s
              Fees
53584509      Exhibit A                                                   10/08/2012   18
53584510      Exhibit B                                                   10/08/2012   12
53529220      LeVesconte’s Application for Attorney’s Fees                10/01/2012    2
53529277      Affidavit                                                   10/01/2012   11
53529276      Proposed Order                                              10/01/2012    1
53463319      LeVesconte’s Motion to Amend the Style of the Case          09/26/2012    4
              and to Amend the Name of FE Services, LLC.
53462505      Jury Notes                                                  09/25/2012    1
53462506      Jury Notes                                                  09/25/2012    1

                                                   5
18784228v.1
 Image                                   Document                         Date     Pgs
Number
53462508      Jury Notes                                              09/25/2012    1
53462510      Jury Notes                                              09/25/2012    1
53462519      Defendant FE Services LLC, FE Services Holdings, Inc.   09/25/2012   19
              and James C. Stewarts Supplemental Motion for
              Directed Verdict
53462521      Proposed Order                                          09/25/2012    1
53436353      LeVesconte's Second Amended Proposed Jury Charge        09/24/2012   25
53406167      deputy reporter statement                               09/19/2012    1
53365563      Defendants FE Services, LLC, FE Services Holdings Inc. 09/16/2012     6
              and James C. Stewarts Amended Exhibit List
53365568      LeVesconte’s Motion in Limine                           09/16/2012    3
53361623      Defendants FE Services LLC FE Services Holdings Inc.    09/14/2012   11
              and James C. Stewarts Supplemental Motion in Limine
53361624      Proposed Order                                          09/14/2012    5
53350965      Defendants Response to Plaintiff Objections to          09/13/2012    4
              Defendants Summary Judgment Evidence
53350980      Exhibit A                                               09/13/2012   26
53350981      Exhibit B                                               09/13/2012   20
53350982      Proposed Order                                          09/13/2012    1
53350979      Defendants' Combined Objection to Plaintiff 5th         09/13/2012   25
              Supplemental Responses to Defendants Motion for
              Summary Judgment and Reply to Plaintiff 4th
              Supplemental Response to Defendants Motion for
              Summary Judgment
53316655      Plaintiffs Fifth Supplemental Response to Defendants’   09/10/2012    1
              Motion for Summary Judgment
53316656      Exhibit B                                               09/10/2012    8
53284467      Plaintiff Marc Jan LeVesconte’s Party/Attorney List     09/07/2012    2
53284468      Plaintiff Marc Jan LeVesconte’s Witness List            09/07/2012    3
53284469      Plaintiff’s Exhibit List                                09/07/2012    3
53288668      Plaintiffs Fourth Supplemental Response to Defendants   09/07/2012   22
              Motion for Summary Judgment
53288671      Exhibit C                                               09/07/2012    1


                                                    6
18784228v.1
 Image                                 Document                             Date     Pgs
Number
53288670      Proposed Order Denying Defendants’ Motion For Partial     09/07/2012    1
              Summary Judgment
53288669      Proposed Order Granting Plaintiff’s Objections And        09/07/2012    1
              Denying Defendants’ Motion For Summary Judgment
53060224      Defendants Fe Services, LLC, Fe Services Holdings, Inc.   08/13/2012   33
              and James C. Stewart’s Combined Traditional and No-
              Evidence Motion for Summary Judgment
53060223      Defendants Motion for Summary Judgment Index              08/13/2012    1
53060321      Exhibit A                                                 08/13/2012   12
53060322      Exhibit B                                                 08/13/2012    1
53060323      Exhibit C                                                 08/13/2012    5
53060324      Exhibit D                                                 08/13/2012    3
53060325      Exhibit E                                                 08/13/2012    3
53060326      Exhibit F                                                 08/13/2012    1
53060327      Exhibit G                                                 08/13/2012    1
53060328      Exhibit H                                                 08/13/2012    1
53060329      Exhibit I                                                 08/13/2012    4
53060330      Exhibit J                                                 08/13/2012    1
53060331      Exhibit K                                                 08/13/2012    1
53060332      Exhibit L                                                 08/13/2012    5
53060333      Exhibit M                                                 08/13/2012    6
53049260      Notice of Oral Hearing                                    08/13/2012    2
53049259      Proposed Order                                            08/13/2012    1
53030146      Notice of Oral Hearing                                    08/10/2012    2
53023385      Defendant FE Services, LLC’s Motion to Re-urge            08/09/2012    3
              Defendant’s Motion to Compel Discovery Responses
53023386      Exhibit A                                                 08/09/2012   32
52896840      Defendants FE Services , LLC, FE Services Holdings,       07/26/2012    3
              Inc. and James C. Stewart’s Exhibit
              List
52896841      FE Services , LLC, FE Services Holdings, Inc. and         07/26/2012    2
              James C. Stewart’s Trial Scheduling Memorandum


                                                  7
18784228v.1
 Image                              Document                               Date     Pgs
Number
52896842      Defendants FE Services , LLC, FE Services Holdings,      07/26/2012   12
              Inc. and James C. Stewart’s Proposed Jury Submission
              and Questions
52896843      Defendants FE Services , LLC, FE Services Holdings,      07/26/2012    2
              Inc. and James C. Stewart’s Party/Attorney List
52896844      Defendants FE Services , LLC, FE Services Holdings,      07/26/2012    4
              Inc. and James C. Stewart’s Witness List
52884083      Defendants FE Services LLC FE Services Holdings, Inc.    07/25/2012   10
              and James C. Stewarts Motion in Limine
52884084      Proposed Order                                           07/25/2012    5
52833946      Defendants’ Response to Plaintiff’s Supplemental         07/19/2012   14
              Motion For Nunc Pro Tunc or in the Alternative Motion
              to Reconsider
              Exhibits to Defendants’ Response to Plaintiff’s          07/19/2012   128
52832198      Supplemental Motion Nunc Pro Tunc
52833947      Proposed Order                                           07/19/2012    1
52814655      Plaintiffs Supplemental Motion for Nunc Pro Tunc or in   07/18/2012   18
              the Alternative Motion to Reconsider and Reply to
              Defendants Verified Response
52814657      Exhibit A                                                07/18/2012    3
52814658      Exhibit B                                                07/18/2012   23
52814659      Exhibit C                                                07/18/2012    2
52814660      Exhibit D                                                07/18/2012    1
52814661      Exhibit E                                                07/18/2012    1
52814662      Exhibit F                                                07/18/2012    1
52814663      Exhibit G                                                07/18/2012   22
52814664      Exhibit H                                                07/18/2012    1
52814665      Exhibit I                                                07/18/2012    2
52814666      Exhibit J                                                07/18/2012    5
52814667      Exhibit K                                                07/18/2012    1
52814668      Exhibit L                                                07/18/2012    1
52814656      Proposed order                                           07/18/2012    1



                                                8
18784228v.1
 Image                              Document                                Date     Pgs
Number
52765799      Defendants’ Verified Response to Plaintiff’s Motion for   07/13/2012   15
              Nunc Pro Tunc or in the Alternative Motion to
              Reconsider and Motion for Attorney’s Fees and Costs
52765800      Exhibit A                                                 07/13/2012    9
52765802      Exhibit B                                                 07/13/2012   111
52765805      Exhibit C                                                 07/13/2012    5
52765807      Exhibit D                                                 07/13/2012    7
52765809      Exhibit E                                                 07/13/2012   21
52765812      Exhibit F                                                 07/13/2012    5
52765813      Exhibit G                                                 07/13/2012   27
52765814      Exhibit H                                                 07/13/2012   13
52765815      Exhibit I                                                 07/13/2012   12
52765816      Exhibit J                                                 07/13/2012    3
52765817      Exhibit K                                                 07/13/2012    7
52765819      Exhibit L                                                 07/13/2012    7
52765820      Exhibit M                                                 07/13/2012    5
52765821      Exhibit N                                                 07/13/2012    4
52765822      Proposed Order                                            07/13/2012    1
52765972      Amended Certificate of Service                            07/13/2012    1
52787523      Plaintiff’s Motion For Nunc Pro Tunc Or In The            07/10/2012    3
              Alternative Motion To Reconsider
52315314      Defendants’ Motion to Sever                               05/24/2012    4
52326710      Exhibit A                                                 05/24/2012    3
52326711      Exhibit B                                                 05/24/2012    6
52315316      Proposed Order                                            05/24/2012    1
52110353      Defendants FE services LLC, FE services Holdings, Inc.    05/03/2012    4
              and James C. Stewarts Reply in Support of their No-
              Evidence Motion for Summary Judgment
52110354      Exhibit A                                                 05/03/2012   22




                                                9
18784228v.1
 Image                              Document                               Date     Pgs
Number
52055075      Plaintiff’s Supplemental Response To Plaintiff’s Third   04/27/2012    4
              Responses To Defendants’ Motion For Summary
              Judgment And Motion For Continuance To Response To
              Summary Judgment
52031468      Plaintiff’s Third Response To Defendants’ Motion For     04/25/2012   12
              Summary Judgment And Motion For Continuance To
              Response To Summary Judgment
51819275      Defendants FE Services, LLC, FE Services Holdings,       04/03/2012    4
              Inc. and James C. Stewart’s No-Evidence Motion for
              Summary Judgment
51398984      ORDER FOR INTERLOCUTORY SUMMARY                          02/17/2012    3
              JUDGMENT SIGNED
51076262      Defendants FE Services, LLC, FE Services Holdings,       01/18/2012    4
              Inc. and James C. Stewart’s Motion for Entry of Motion
              for Summary Judgment Order
51076263      Exhibit A                                                01/18/2012   107
51084435      Exhibit B                                                01/18/2012   24
51084436      Exhibit C                                                01/18/2012    6
51084437      Exhibit D                                                01/18/2012    1
51084438      Exhibit E                                                01/18/2012    3
50051622      ORDER OF PARTIAL NONSUIT SIGNED                          09/23/2011    2
49826900      ORDER GRANTING LEAVE TO FILE PLEADING                    08/31/2011    1
              SIGNED
49622611      Cover Letter to Judge Halbach                            08/12/2011    2
              Proposed Order Granting Defendants’ Motion for Leave     08/12/2011    1
49622613
49622616      Proposed Order Granting FE Services, LLC, FE Services    08/12/2011    3
              Holdings, Inc. and James C. Stewart’s Combined
              Traditional and No-Evidence Motion for Summary
              Judgment In Part
49601834      Defendants FE Services, LLC, FE Services Holdings,       08/11/2011    4
              Inc. and James C. Stewart’s Reply to Plaintiff’s
              Response to Defendants’ Motion to Compel Discovery




                                               10
18784228v.1
 Image                              Document                                Date     Pgs
Number
49601853      Defendants FE Services, LLC FE Services Holdings Inc.     08/11/2011   21
              and James C. Stewart Combined Objections to Plaintiff’s
              Response and Supplemental Response to Defendants’
              Motion for Summary Judgment and Reply to Plaintiff’s
              Responses to Defendants’ Motion for Summary
              Judgment
49601858      Proposed Order                                            08/11/2011    1
49605145      Defendants FE Services, LLC, FE Services Holdings,        08/11/2011    6
              Inc. and James C. Stewart’s Response to Plaintiff’s
              Objections to Defendants’ Summary Judgment Evidence
49605147      Proposed Order                                            08/11/2011    2
49593915      Plaintiff’s Response to Defendants’ Motion to Compel      08/10/2011    4
              Discovery
49566396      Affidavit of Marc Jan LeVesconte                          08/08/2011    2
49566950      Plaintiff’s Supplemental Response to Defendants’          08/08/2011    4
              Motion for Summary Judgment
49553783      Plaintiffs Response to Defendants’ Motion for Summary     08/05/2011   16
              Judgment
49553785      Exhibits                                                  08/05/2011    3
49371917      Defendants FE Services, LLC, FE Services Holdings,        07/19/2011   23
              Inc. and James C. Stewart’s Combined Traditional and
              No-Evidence Motion for Summary Judgment
49378317      Exhibit A                                                 07/19/2011   12
49378319      Exhibit B                                                 07/19/2011    1
49378320      Exhibit C                                                 07/19/2011    5
49378321      Exhibit D                                                 07/19/2011    3
49378322      Exhibit E                                                 07/19/2011    3
49378323      Exhibit F                                                 07/19/2011    1
49378324      Exhibit G                                                 07/19/2011    1
49378325      Exhibit H                                                 07/19/2011    1
49378326      Exhibit I                                                 07/19/2011    4
49378327      Exhibit J                                                 07/19/2011    1
49378328      Exhibit K                                                 07/19/2011    1
49378329      Exhibit L                                                 07/19/2011    5

                                                 11
18784228v.1
 Image                              Document                             Date     Pgs
Number
49378330      Exhibit M                                              07/19/2011    6
49378331      Exhibit M-A                                            07/19/2011   12
49378332      Exhibit M-B                                            07/19/2011    1
49378333      Exhibit M-C                                            07/19/2011    5
49378334      Exhibit M-D                                            07/19/2011    3
49378335      Exhibit M-E                                            07/19/2011    3
49378336      Exhibit M-F                                            07/19/2011    1
49378337      Exhibit M-G                                            07/19/2011    1
49378338      Exhibit M-H                                            07/19/2011    1
49378339      Exhibit M-I                                            07/19/2011    4
49378340      Exhibit M-J                                            07/19/2011    1
49378341      Exhibit M-K                                            07/19/2011    1
49371921      Notice of Hearing                                      07/19/2011    2
49371919      Proposed Order                                         07/19/2011    1
49373457      Defendants FE Services, LLC, FE Services Holdings,     07/19/2011    3
              Inc. and James C. Stewart’s Motion for Leave to File
              Combined Traditional and No-Evidence Motion for
              Summary Judgment
49373458      Proposed Order                                         07/19/2011    1
49335096      James C. Stewarts first Amended Answer to Marc Jan     07/15/2011    3
              LeVesconte's first Amended Counterclaim
49335101      FE Services, LLC's second Amended Answer to Marc       07/15/2011    3
              Jan LeVesconte’s first Amended Counterclaim
49335290      Defendant FE Services Holdings, Inc.’s First Amended   07/15/2011    3
              Answer to Marc Jan LeVesconte’s First Amended
              Counterclaim
48766481      FE Services Holdings, Inc.’s Original Answer to Marc   05/17/2011    2
              Jan LeVesconte’s First Amended Counterclaim
48343520      Defendant FE Services, LLC’s First Amended Answer      04/04/2011    2
48343596      James Stewarts Original Answer to March Jan            04/04/2011    3
              LeVesconte’s First Amended Counterclaim
48199058      Marc Jan LeVesconte’ s First Amended Counterclaim      03/14/2011    5
47800101      ORDER SIGNED REALIGNING PARTIES                        02/09/2011    1

                                               12
18784228v.1
 Image                               Document                                    Date   Pgs
Number
47741636      Defendants First Supplemental Counterclaim                 01/31/2011      5
47529135      Defendant LeVesconte's Motion to Realign Parties           01/18/2011      3
47503890      Plaintiffs Notice of Nonsuit                               01/14/2011      2
47519590      Counter Defendant FE Services, LLC's Answer to             01/14/2011      2
              Counter Plaintiff Marc Jan LeVesconte's Counter-Claim
41485094      Answer to Plaintiff’s Original Petition and Defendant’s    03/17/2009      3
              Counterclaim and Jury Trial Request for Disclosure


                                                     Respectfully submitted,


                                                     SEYFARTH SHAW LLP

                                                     /s/ Emma C. Mata
                                                     Emma C. Mata
                                                     State Bar No. 24029470
                                                     700 Milam, Suite 1400
                                                     Houston, Texas 77002
                                                     Telephone: (713) 225-2300
                                                     Telecopier: (713) 225-2340
                                                     emata@seyfarth.com

                                                     WRIGHT & CLOSE LLP

                                                     Wanda McKee Fowler
                                                     State Bar No. 13698700
                                                     Three Riverway, Suite 600
                                                     Houston, Texas 77056
                                                     (713) 572-4321
                                                     (713) 572-4320 (Fax)
                                                     fowler@wrightclose.com




                                                13
18784228v.1
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of January, 2015, a true and correct copy of the
foregoing instrument was properly forwarded to counsel of record for Plaintiff in accordance
with the Texas Rules of Civil Procedure, as follows:

          Lloyd E. Kelley
          THE KELLEY LAW FIRM
          2726 Bissonnet, Ste. 240 PMB 12
          Houston, Texas 77005
          (281) 652-5973 - fax
          Attorney for Plaintiff


                                                  /s/ Emma C. Mata
                                                  Emma C. Mata




                                             14
18784228v.1
Exhibit B
                                                                                   FILE COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       March 13, 2015

        RE:   Case No. 01-14-01026-CV

Style: Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe Services Holdings
Inc., and James Stewart
        v. Marc Jan Levesconte

      On Thursday, March 12, 2015 the certified clerk's record was filed. If
the clerk’s record is incomplete, appellant or any other party should seek to
supplement the record. Tex. R. App. P. 34.5(c). If there is no reporter’s
record or if the reporter’s record has already been filed, appellant’s brief
is due 30 days from this date; if it is an accelerated appeal, appellant’s
brief is due 20 days from this date. Tex. R. App. P. 38.6(a). All motions or
other documents (i.e., briefs) filed with the Court must comply with Tex. R.
App. P. 9.

T. C. Case # 2009-04966                  Christopher A. Prine, Clerk of the Court

                            Tiffani Yeates
                            Substitute Court Reporter
                            PO Box 517
                            Deer Park, TX 77536
                            DELIVERED VIA E-MAIL


         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       March 13, 2015

        RE:   Case No. 01-14-01026-CV

Style: Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe Services Holdings
Inc., and James Stewart
        v. Marc Jan Levesconte

      On Thursday, March 12, 2015 the certified clerk's record was filed. If
the clerk’s record is incomplete, appellant or any other party should seek to
supplement the record. Tex. R. App. P. 34.5(c). If there is no reporter’s
record or if the reporter’s record has already been filed, appellant’s brief
is due 30 days from this date; if it is an accelerated appeal, appellant’s
brief is due 20 days from this date. Tex. R. App. P. 38.6(a). All motions or
other documents (i.e., briefs) filed with the Court must comply with Tex. R.
App. P. 9.

T. C. Case # 2009-04966                  Christopher A. Prine, Clerk of the Court

                            Lloyd Kelley
                            The Kelley Law Firm
                            2726 Bissonnet #240 Pmb#12
                            Houston, TX 77005
                            DELIVERED VIA E-MAIL
                                                                                   FILE COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       March 13, 2015

        RE:   Case No. 01-14-01026-CV

Style: Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe Services Holdings
Inc., and James Stewart
        v. Marc Jan Levesconte

      On Thursday, March 12, 2015 the certified clerk's record was filed. If
the clerk’s record is incomplete, appellant or any other party should seek to
supplement the record. Tex. R. App. P. 34.5(c). If there is no reporter’s
record or if the reporter’s record has already been filed, appellant’s brief
is due 30 days from this date; if it is an accelerated appeal, appellant’s
brief is due 20 days from this date. Tex. R. App. P. 38.6(a). All motions or
other documents (i.e., briefs) filed with the Court must comply with Tex. R.
App. P. 9.

T. C. Case # 2009-04966                  Christopher A. Prine, Clerk of the Court

                            Emma Mata
                            Seyfarth Shaw LLP
                            700 Milam St, Ste 1400
                            Houston, TX 77002
                            DELIVERED VIA E-MAIL


         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       March 13, 2015

        RE:   Case No. 01-14-01026-CV

Style: Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe Services Holdings
Inc., and James Stewart
        v. Marc Jan Levesconte

      On Thursday, March 12, 2015 the certified clerk's record was filed. If
the clerk’s record is incomplete, appellant or any other party should seek to
supplement the record. Tex. R. App. P. 34.5(c). If there is no reporter’s
record or if the reporter’s record has already been filed, appellant’s brief
is due 30 days from this date; if it is an accelerated appeal, appellant’s
brief is due 20 days from this date. Tex. R. App. P. 38.6(a). All motions or
other documents (i.e., briefs) filed with the Court must comply with Tex. R.
App. P. 9.

T. C. Case # 2009-04966                  Christopher A. Prine, Clerk of the Court

                            Court Reporter 333rd District Court
                            201 Caroline, 14th Fl
                            Houston, TX 77002
                            DELIVERED VIA E-MAIL
                                                                                   FILE COPY




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       March 13, 2015

        RE:   Case No. 01-14-01026-CV

Style: Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe Services Holdings
Inc., and James Stewart
        v. Marc Jan Levesconte

      On Thursday, March 12, 2015 the certified clerk's record was filed. If
the clerk’s record is incomplete, appellant or any other party should seek to
supplement the record. Tex. R. App. P. 34.5(c). If there is no reporter’s
record or if the reporter’s record has already been filed, appellant’s brief
is due 30 days from this date; if it is an accelerated appeal, appellant’s
brief is due 20 days from this date. Tex. R. App. P. 38.6(a). All motions or
other documents (i.e., briefs) filed with the Court must comply with Tex. R.
App. P. 9.

T. C. Case # 2009-04966                  Christopher A. Prine, Clerk of the Court

                            The Honorable Chris Daniel
                            Harris County District Clerk - Civil
                            201 Caroline, Ste 420
                            Houston, TX 77002
                            DELIVERED VIA E-MAIL


         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                                       March 13, 2015

        RE:   Case No. 01-14-01026-CV

Style: Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe Services Holdings
Inc., and James Stewart
        v. Marc Jan Levesconte

      On Thursday, March 12, 2015 the certified clerk's record was filed. If
the clerk’s record is incomplete, appellant or any other party should seek to
supplement the record. Tex. R. App. P. 34.5(c). If there is no reporter’s
record or if the reporter’s record has already been filed, appellant’s brief
is due 30 days from this date; if it is an accelerated appeal, appellant’s
brief is due 20 days from this date. Tex. R. App. P. 38.6(a). All motions or
other documents (i.e., briefs) filed with the Court must comply with Tex. R.
App. P. 9.

T. C. Case # 2009-04966                  Christopher A. Prine, Clerk of the Court

                            The Honorable Chris Daniel
                            Harris County District Clerk - Civil
                            201 Caroline, Ste 420
                            Houston, TX 77002
                            DELIVERED VIA E-MAIL